Citation Nr: 1540352	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 19, 2011, and in excess of 20 percent since October 19, 2011, for intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial compensable rating prior to December 7, 2009, and in excess of 10 percent since December 7, 2009, for left lower extremity radiculitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied a rating in excess of 10 percent for a low back injury and granted service connection for left lower extremity radiculitis, assigning a 0 percent rating effective August 29, 2008.  A December 2009 rating decision increased the rating for left lower extremity radiculitis to 10 percent effective December 7, 2009.  An October 2011 rating decision increased the rating for the low back disability, recharacterized as intervertebral disc syndrome with degenerative arthritis, to 20 percent effective October 19, 2011.  However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a Board hearing at the RO in August 2015.  In an August 2015 statement received prior to the hearing, the Veteran canceled the request for a Board hearing.  


REMAND

The Veteran was last examined by VA for the low back disability in October 2011, almost four years ago, and the most recent treatment records are even older, dated in 2009.  Moreover, during a March 2012 VA psychiatric examination, he indicated that his low back disability had worsened since the October 2011 examination.  To properly adjudicate the claim for increase, another examination should be scheduled.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through March 2012.  Thus, any treatment notes since that time should be obtained.  The record also contains private medical records through December 2009.  Thus, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his low back and left lower extremity disabilities since that time.  An attempt to obtain any adequately identified records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for his disabilities since December 2009.  Obtain all adequately identified records.

2.  Obtain any VA treatment records since March 2012.

3.  Then, schedule the Veteran for a VA examination to determine the severity of intervertebral disc syndrome with degenerative arthritis and left lower extremity radiculitis.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the low back disability and left lower extremity radiculitis on the Veteran's ability to work.  A rationale for all opinions should be provided.  The examiner should provide range of thoracolumbar spine motion and should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, incoordination, or fatigability.  The examiner should also describe the severity of the left lower extremity neurologic disability.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

